Citation Nr: 0213802	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1995 decision from the Nashville, 
Tennessee, Regional Office (RO), which, in pertinent part, 
denied service connection for a right knee disorder.  

In February 1999 the Board denied another issue on appeal and 
remanded this current issue back to the RO for additional 
development.


FINDING OF FACT

The veteran has right knee arthritis was the result of trauma 
in active service.


CONCLUSION OF LAW

A right knee disability, including arthritis, was incurred in 
active service.  38 U.S.C.A. § 1110, 5017 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's June 1968 service entrance examination noted no 
complaints relative to a right knee disorder, and examination 
of the lower extremities was within normal limits.  The 
service medical records show that he was seen in September 
1968 for right leg complaints.  It was noted that that he had 
a knot below the right patella with some tenderness.  There 
was a question of an exostosis over the head of the fibula.  
He was treated with a cast and given pills for pain.  
Physical examination and X-rays were essentially negative.  
He was seen on several occasions in October 1968 and early 
November 1968.  The veteran served in combat in Vietnam, and 
in April 1969 it was noted that that he had had right knee 
pain since basic training and had been treated with a cast 
after an injury to the right knee during a mortar attack.  It 
was reported that that he had been reasonable well until a 
few days ago when the knee gave out as he climbed out of a 
helicopter and that he had had pain since then.  The 
impression was that he had quad atrophy with a mild sprain.  
Range of motion was normal and he was instructed in 
strengthening exercises.  He sustained shell fragment wounds 
in both lower legs and the left knee in July 1969.  There 
were no fragments in the knee joints.  The wounds were 
described as healing well 2 weeks later.  In August 1969 he 
had complaints of pain in both knees.  No knee pathology was 
found.  In February 1970 it was noted that that he had a 3-
day history of pain in his right knee and left leg.  No 
findings relative to the right knee were noted.  The 
veteran's service separation examination noted normal lower 
extremities.

In September 1970 the RO granted service connection for 
residual of shell fragment wounds of the left leg, rated 10 
percent disabling.  In August 1984 the rating for the 
service-connected left knee disorder was increased to 29 
percent.

There are a number of VA orthopedic examinations and VA 
outpatient treatment records since service.  The first VA 
orthopedic examination was in November 1971. These reports 
generally address the veteran's left lower leg and knee, 
although on a few occasions it was noted that he complained 
of pain in his legs 

In February 1995 the veteran filed his initial claim for 
service connection for a right knee disability.  In July 1995 
the RO granted service connection for residuals of shell 
fragment wounds of the right leg rated zero percent.

On a May 1996 VA orthopedic examination, the veteran reported 
that he injured his right knee in basic training while on a 
rope swing.  The diagnosis was mild degenerative arthritis of 
the right knee and it was noted that X-rays of the right knee 
were essentially negative with the exception of some mild 
patellofemoral arthritis.

On a March 2002 VA joint examination, the veteran reported 
that he sustained a shrapnel wound of the left knee area in 
service and injured his right knee when he struck it while on 
a rope swing in basic training, and had had bilateral knee 
pain since then.  X-rays of the right knee showed minimal 
arthritis.  The examiner stated that the right knee condition 
was unrelated to the shell fragment wound of the left knee.  
The examiner further stated that the only right knee injury 
reported by the veteran was the rope swing incident in basic 
training, and this did not seem to be the sole cause of his 
arthritis or contribute to it.  The doctor concluded that the 
right knee arthritis was age-related and activity-related and 
not related to the service-connected left knee condition.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Medical records have been identified 
and obtained and VA examinations have been provided.  In view 
of the grant of the benefit sought, the Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

During service the veteran was seen on numerous occasions for 
right knee symptoms, his service medical records reflect that 
he injured the knee in Vietnam in a mortar attack and when 
climbing out of a helicopter.  During service there were 
various assessments such as exostosis and knee strain.  A VA 
compensation examination in 1996 noted a diagnosis of mild 
degenerative authorities of the right knee.  In written 
statements and on VA examinations, the veteran has described 
continuous right knee symptoms since service.

The contemporaneous medical evidence does not substantiate 
continuity of symptoms of a right knee disability following 
service, but the service medical records suggest a chronic 
right knee disability was then present.  The recent VA 
examiner has stated that the veteran's right knee condition 
was related to age and activity and did not feel that the one 
incident described by the veteran at that examination (single 
trauma to the knee during basic training) was the sole cause 
of arthritis shown many years later.  The service medical 
records however suggest additional incidents of right knee 
trauma, and it does not appear that the examiner accounted 
for the significant right knee symptoms including a casting 
of the knee shown in the service medical records.  The 
veteran has also given a credible account of a continuity of 
right knee symptoms since service, and it does not appear 
unlikely that lesser symptom of the right knee may not have 
been addressed by outpatient treatment records over the years 
if the veteran was being seen for more severe symptoms in the 
other leg.  

Based on all the evidence, and considering the benefit-of-
the-doubt rule for this combat veteran (38 U.S.C.A. § 
5107(b)), the Board finds that his current right knee 
disability, including arthritis, is related traumas which 
occurred during service.  Accordingly service connection is 
warranted.


ORDER

Service connection for right knee disability, to include 
arthritis, is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

